Hooker, J.,
Concurring. — I agree to the conclusion of Mr. Justice Cockrell that there is no reversible error in the order of the judge below overruling the plea. Brown v. Solary, 37 Fla. 102, 19 South. Rep. 161 (eleventh and twelfth head notes). But I do not wish' to commit myself to the proposition, that if the judge below had overruled the plea, as a plea to the whole bill, and allowed it to stand as an answer to that part of the bill to which it was applicable, such an order would have *472been technically erroneous as a matter of pleading. Mitford & Tylers Pl. & Pr. in Equity, 381 and note 4; United States of America v. McRae, 3 L. R. Chan. App. Cas. 79; Searight, Thornton & Co. v. Payne, 1 Tenn. Chan. Rep. 186; French v. Shotwell, 5 Johns. Chan. (N. Y.) 555; 16 Enc. Pl. & Pr. 604.